MEMORANDUM OPINION
Nos. 04-04-00602-CR, 04-04-00603-CR, and 04-04-00604-CR
Daniel SANCHEZ,
Appellant
v.
The STATE of Texas,
Appellee

From the 218th Judicial District Court, Atascosa County, Texas
Trial Court Nos. 03-03-0086-CRA, 03-03-0088-CRA, 03-03-0089-CRA
Honorable Stella Saxon, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	October 27, 2004
DISMISSED FOR LACK OF JURISDICTION
	The trial court imposed sentence on Daniel Sanchez in these cases on November 19, 2003,
and appellant timely filed a motion for new trial. Thus, the notices of appeal was due February 17,
2004, or the notices, together with motions for extension of time to file, were due fifteen days later
on March 3, 2004. Tex. R. App. P. 26.2(a)(2), 26.3. The record in each appeal contains a notice of
appeal filed April 29, 2004. Sanchez did not file a motion for extension of time to file the notices of
appeal. See Tex. R. App. P. 26.3. 
	Because the notices of appeal in these cases were not timely filed, we lack jurisdiction to
entertain the appeals. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater
v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas
corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-time
appeals from felony convictions). Accordingly, we dismiss these appeals for want of jurisdiction.
							PER CURIAM
Do not publish